  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 1 of 24


                   UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT 0F PENNSYLVANIA

    IN RE: WILTON ARMETALE, INC.                          Chapter 7
    aAva WAPITA, INC.,
                    Debtor                                Case No. 16-16779-REF

    WILTON ARMETALE, INC.
    aAva WAPITA, INC.,                                    Adversary No. 18-00212-REF
                    Plaintiff
                   VS.
    IVAN L. JEFFERY,
                          Defendant

     MEMORANDUM oF LAw oF PLAINTIFF wlLTON ARMnTALE, INc. A/FUA
         WAPITA, INC. IN OPPOSITION TO DEFHNDANT DEBTOR IVAN L.
       JEFFERY'S MOTION T0 DISMISS COMPLAINT PURSUANT TO F.R.B.P.
                                            7Oi2a3)t6t



           Plaintiff Wilton Armetale, Inc. a/k/a Wapita, Inc. ("Wilton") submits this

    Opposition Memorandum in response to the improvident motion [Doc.s 4, 5 & 9] of

    defendant debtor Ivan L. Jeffery ("Jeffery") for F.R.B.P. 7012(b)(6) dismissal of


    plaintiff s Complaint in this adversary proceeding.

           Together with this Memorandum, Wilton has filed a Request for Judicial Notice

    and exhibits thereto, including related orders from April 2017 through November 2017 of

    U.S. District Judge Andre Birotte, Jr. and U.S. Magistrate Judge Marilyn Heffley

    requiring production of relevant documents that defendant Jeffery and Leisawitz Heller

    had been required to deliver but instead withheld and concealed. I




    ' Southern Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group, Ltd. , \81 F .3d
    410, 426-427 (3rd Cir.1999) ("To resolve a 12(b)(6) motion, a court may properly look at
    public records, including judicial proceedings . . . Specifically, on a motion to dismiss, we
    may take judicial notice of another court's opinion" [citations omitted]); Bwc4 v 7lfoe
    Hampton Township School District, 452 F.3d 2S6, 260 (Sid Cir. 2006) (in reviewing a
    motion to dismiss, court may consider "documents attached to or submitted with the
    complaint" and matters of public record, orders, items appearing in the record of the case,
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 2 of 24


              Jeffery's dismissal motion should be denied as (among other things):


            (i) Jeffery, while sole director, offlcer and fiduciary of insolvent corporation

     Wilton, secretly demanded and received a bribe for himself in violation of criminal law to

     approve a below-market and commercially unreasonable sale of Wilton's assets and

     thereby caused at least approximately $550,000 of damages to Wilton); although Jeffery

     so knew Wilton was a Jeffery creditor, Jeffery never placed Wilton or Wilton's Chapter 7

     Trustee on Jeffery's creditor matrix, nor gave or caused actual notice to be given to

     Wilton's Chapter 7 Trustee or to Wilton of the bar date for claims against Jeffery;

     likewise, Jeffery never gave or caused actual notice to be given to Wilton's Chapter 7

     Trustee or to Wilton of the deadline for creditors to file a complaint objecting to debtor

     Jeffery's discharge and to determine dischargeability of a debt; and thus Jeffery is not

     entitled to assert a bar date or dischargeability deadline against his victim Wilton;


            (ii) Wilton' s Complaint pleads post-petition misrepresentations, concealment and

     other misconduct of Jeffery and his counsel (Leisawitz Heller) in which they falsely

     denied in this Court, and withheld and concealed evidence of, Jeffery's misconduct; their

     misrepresentations and concealment of evidence continued through, and so were not

     discovered until, after Jeffery's bar date and dischargeability deadline had passed; and

     Jeffery's efforts to invoke a bar date and dischargeability deadline are thus precluded and

     estopped by (among other things) fraudulent concealment and equitable tolling doctrines;




     and other items subject to judicial notice); /H re C#oco/c}re Co#/ec/!.o#ar}; 4#/ztrwst
     Lj/i.gr/z.o#, 749 F.Supp. 2d 224, 231 (M.D. Pa. 2010) (on a Rule 12(b)(6) motion, court
     reviews facts contained in the complaint and "may also consider matters of public record,
     orders, exhibits attached to the complaint and items appearing in the record of the case"
     [citations omitted]; to like effect, /# re W!./mi.#g/o# rr2{s/ Sccwri./I.cs fz./j.gcz//.o7}, 29
     F.Supp. 3d 432, 443 (D. Del. 2014); Sow/frmclrk PrJ.me P/aij', I.P. v. Fcl/zo72e, 776 F. Supp.
     888, 892 (D. Del.1991) (Court can take judicial notice of proceedings in other courts).

                                                   2
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 3 of 24


            (iii) this Court "ordered" the Wilton Chapter 7 Trustee's abandonment to Wilton

     of the very claims Wilton now asserts against Jeffery and also "ordered" the Jeffery

    Trustee's stipulation and agreement to not "make, any objection or impediment to or

     otherwise interfere with assertion or pursuit by ... [Wilton] of any of the Abandoned

     Claims" now asserted by Wilton against Jeffery; and

            (iv) factual allegations in Jeffery's moving papers should be stricken and

     disregarded as they are not supported by any citation or admissible evidence, and in any

     event, are not properly asserted in a motion to dismiss.

                            STATEMENT 0F MATERIAL FACTS

            1. Defendant Jefferv's Statements of Purported Facts Lack Citation to and Are
            Not Derived from the ComDlaint or Complaint Exhibits: Are lmDroDer in the
            Context of a Rule 12fow6\ Dismissal Motion: and So Should Be Stricken and
            DisreRTded.

            Jeffery's papers are couched as a dismissal motion under F.R.B.P. Rule

     7012¢)(6), and so must comply with Rule 12¢X6) of the Federal Rules of Civil

     Procedure. Instead, Jeffery's papers improperly include lengthy statements of purported

     facts without citation to and without any support in the Complaint or any Complaint

     exhibit, in any event, those new Jeffery allegations are not permitted in the context of a

     Rule 12®X6) motion; and those Jeffery allegations are highly improper and should be

     sulcken and disregarded.

            Jeffery's apparent need to include such improper allegations in his papers is itself

     a "red flag" that Jeffery' s motion is without merit.

            2. Plaintiff Wilton Properly Summarizes Below the Material Facts and Includes
            SDecific Citation to the ComDlaint. Complaint Exhibits` and Court Orders.
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 4 of 24


            From September 2010 to May 10, 2016, Ivan Jeffery was sole shareholder, sole

    director, officer, and fiduciary of Pemsylvania corporation Wilton, and also guarantor of

    Wilton's indebtedness to Artesanias for wares Wilton purchased from Artesanias

     [Complaint rm6. 7,12,19 & 20, Exhibits 6 & 21].

            During that period from September 2010 to May 10, 2016, the Leisawitz Heller

    law firm was counsel to both Wilton and Jeffery; thereafter Leisawitz Heller ceased to be

    counsel for Wilton but has continued as counsel for Jeffery [Complaint ||18].

            By September 29, 2015 and at all times thereafter, Wilton was insolvent


     [Complaint rml I & 16, Exhibits 4, 5, 25A & 258].

            On March 7, 2016, Wilton's fiduciary Jeffery agreed to and did consummate sale

    of Wilton's non-real estate assets to Gordon Brothers, a liquidator hand-picked by North

    Mill Capital LLC ("North Mill") for a below-market and commercially uureasonable

    price of only $725,000, and payment of all $725,000 to North Mill, leaving Wilton

     without funds or resources to maintain or protect its Pennsylvania real estate (which had

     an appraised "as is" fair market value of $895,000) [Complaint fl20, Ex.s 23 & 27(G-7)].

            In order to obtain fiduciary Jeffery's agreement to that below-market and

     commercially unreasonable sale and payment of all proceeds to North Mill, Jeffery

     demanded and obtained an unlawful bribe from North Mill,2 consisting of North Mill's




     2 Pennsylvania's commercial bribery statue,18 Pa.C.S.A. §4108(a) states:
            "An employee, agent or fiduciary commits a misdemeanor of the second degree
             when, without the consent of his employer or principal, he solicits, accepts, or
              agrees to accept any benefit from another person upon agreement or
              understanding that such benefit will influence his conduct in relation to the affairs
              of his employer or principal."
     Such commercial bribery also violates 18 U.S.C. § 1952 which renders criminal any travel
     in or use of mail or facility of interstate commerce with intent to promote, carry on or
     facilitate the promotion or carrying on, of any act of bribery in violation of state law.

                                                 4
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 5 of 24


     entry into a concurrent March 7, 2016 agreement with Jeffery whereby North Mill would

     pay Jeffery 20% of net proceeds received by North Mill from foreclosure on and sale of

     Wilton's real estate [Complaint rm20, 66-70, Exhibits 21, 23 & 27(G-7)].

            During April 2016, Artesanias Hacienda Real S.A. de C.V. ("Artesanias")

     obtained from the U.S. District Court and then recorded judgments against Wilton for

     "Account Stated" in the amount of $920,645.38 and against Wilton's guarantor Jeffery


     tor $923,457.87 r_Artesanias Hacienda Real S.A` de C`V. v. Wilton Armelale, Inc. and

     Jvcln JejLTer}J, 5 : 15-cv-063 50-EGS (the "Predecessor Action")] [Complaint rml 8-19, Ex.1 ] .

            During May 2016 (pursuant to that April 2016 District Court judgment against

     Jeffery), Jeffery transferred his shares of Wilton to an Artesanias affiliate named Mega

     Living S.de R.L. ("Mega Living").        Thereupon Jeffery was removed as director and

     officer of Wilton; Leisawitz Heller ceased to be Wilton's counsel (but continued as

     counsel for Jeffery); new management was appointed for Wilton; Wilton's new

     management immediately delivered letters to Jeffery/Leisawitz Hel[er demanding

     turnover of all Wilton documents; a subpoena was then served on Leisawitz Heller for

     Wilton's documents; and a letter of Wilton's new management was delivered to

     Leisawitz   Heller   waiving   attorney-client   privilege   as   to   all   documents   sought.


     [Complaint rm21, 89-91, Exhibits 30 & 31]

             Although Wilton's new management so removed Jeffery as director and officer

     and so waived attorney-client privilege as to documents sought, Jeffery and Leisawitz

     Heller did not comply with the turnover demands and the subpoena. Instead, Leisawitz

     Heller improperly withheld and concealed documents sought on erroneous grounds that

     Jeffery retained attorney-client privilege as to Wilton's documents [Complaint "91-92,
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 6 of 24


     Exhibit 32; Wilton's Request to Take Judicial Notice, Exhibit 4 (June 2, 2017

     Memorandum Opinion of u.S. Magistrate Judge Marilyn Heffley)].

            On July 15, 2016, Jeffery filed a Chapter 7 petition, whereupon Lynn E. Feldman

     was appointed Chapter 7 Trustee of his bankruptcy estate [Complaint rm22-23].

            Despite fiduciary Jeffery's receipt of a bribe, breach of flduciary duties and other

     misconduct against Wilton (in connection with, among other things, his consent to and

     approval of the below-market and commercially unreasonable sale of Wilton's non-real

     estate assets to North Mill's hand-picked liquidator Gordon Brothers for only $725,000

     and Gordon Brothers' payment of all $725,000 directly to North Mill, leaving Wilton

     without resources to maintain or protect its valuable real estate), Jeffery did not list

     Wilton as a creditor on his creditor matrix [Request to Take Judicial Notice, Ex. 1 ].

            On September 26, 2016, Wilton filed its Chapter 7 petition, whereupon David A.

     Eisenberg was appointed Chapter 7 Trustee of Wilton's bankruptcy estate [Complaint


     "24-25].

            On January 19, 2017, Artesanias filed its adversary Complaint to Deny Jeffery

     Discharge [Adv. Proc.17-28] in light of and citing (among other things) a series of false

     statements in Jeffery's bankruptcy petition, filings, and statement of financial affairs.

              Meanwhile, at Jeffery's 341 hearing on August 22, 2016 and at Jeffery's hearing

     March 24, 2017 proceedings in this bankruptcy cout (and thus through the bar date and

     adversary   complaint    deadline),   Jeffery   (through   his   counsel   Leisawitz   Heller)

     misrepresented that the only offer for Wilton's non-real estate assets was the $725,000

     Gordon Brothers offer. Jeffery and Leisawitz Heller continued to withhold and conceal
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 7 of 24


     all documents and information that would have revealed a much higher offer from

     Vagabond House. [Complaint "92-96]

            Thereafter, a series of motions to compel discovery were filed and orders

     obtained, requiring Leisawitz Heller, Strategic Resources, Inc. (which assisted Wilton in

     soliciting potential buyers for Wilton's non-real estate assets), and Vagabond House to


     produce documents previously withheld and concealed [Request to Take Judicial Notice

     Ex.s 3 through 5]. Those documents would reveal (contrary to misrepresentations made

     by Jeffery's counsel Leisawitz Heller) that fiduciary Jeffery and Leisawitz Heller did

     receive from Vagabond House a February 15, 2016 offer to purchase certain (but not all)

     of Wilton's non-real estate assets for an estimated purchase price of $ 1,232,000, and thus

     for approximately $550,000 more than the price at which those assets were sold on

     March 7, 2016 to Gordon Brothers in the transaction in which Jeffery demanded and

     received a bribe [Complaint rm47-51, Exhibits llA-11D].3


            0n June 6, 2018, this Court signed and entered a Stipulation and Consent Order

     among the Wilton Trustee, the Jeffery Trustee, Artesanias, and Wilton pursuant to which

     the Wilton bankruptcy estate abandoned to Wilton claims against Jeffery (including

     clalms "for breach of fiduciary duty, fraud /fraudulent concealment, and related causes of

     action") [Complaint fl32, Exhibit 3 (Consent Order §1)].       In that Consent Order [at §2],

     The Wilton Trustee and the Jeffery Trustee each agreed that:



     3 0n May 30, 2018, Jeffery's counsel Leisawitz Heller belatedly produced an email chain

     (bates-stamped J57-6l) in which Jeffery acknowledged receipt of Vagabond House's
     February 15, 2016 offer to purchase certain of Wilton's non-real estate assets for an
     estimated purchase price of $1,232,000 (rather than the $750,000 for which they were
     sold on March 7, 2016 in the Jeffery-approved sale and his receipt of a concurrent bribe
     from North Mill of 20% of North Mill's net proceeds from foreclosure on and resale of
     Wilton's real estate) [16-15037, Doc. 204-13].


                                                7
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 8 of 24


            "neither of them will file, submit or otherwise make, any objection or
            impediment to or otherwise interfere with assertion or pursuit by . .. [Wilton] of
            any of the Abandoned Claims ,... "

            During August 2018, a deposition (attended by Jeffery's counsel Leisawitz

     Heller) was held of Wilton's former President Ed Leibensperger,               who thereat

     authenticated many of those documents Jeffery and Leisawitz Heller had previously

     withheld and concealed [Request to Take Judicial Notice, Exhibit 6].

            During September 2018, plaintiff Wilton filed this adversary action asserting

     claims against Jeffery for his breach of fiduciary duties, fraud/fraudulent concealment,

     and related causes of action [Complaint, Adv. Proc. 18-212].          Wilton cited in and

     attached to its adversary Complaint certain documents authenticated by Ed Leibensperger

     at his August 2018 deposition [Complaint Ex.s 4-8,loo,llA,12,14,16-19].

            The only remaining creditors of the Jeffery Chapter 7 bankruptcy estate (other

     than creditors whose claims have been satisfied or withdrawn) are Jeffery's judgment

     creditor Artesanias (which consents to Wilton's adversary action), the Jeffery Trustee

     (who has agreed not to object to or otherwise oppose this action), and plaintiff Wilton

     (which pursues this adversary action as set forth in its Complaint against Wilton).

                                           DISCUSSION.

            1. Jeffery and His Counsel Misrepresented in His BankruDtcy Proceeding and
            Withheld and Concealed Evidence Sought as to Their Misconduct.

            As alleged in the Complaint and reflected in the Complaint's exhibits, plaintiff

     Wilton asserts claims against Jeffery arising in substantial part from and including

     Jeffery's and his counsel's post-petition misrepresentations on the record in this Court

     and their post-petition fraudulent withholding and concealment of key evidence as to

     their misconduct.   For instance, the Complaint so alleges that, after Jeffery's July 15,
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 9 of 24


    2016 filing of his Chapter 7 petition, Jeffery directly and through his agents engaged in

    (among other things) the following misconduct:
           "Th91.    In response to the May 2016 document requests by Wilton's new
           management and Artesanias, Leisawitz Heller (then counsel for Jeffery) delivered
           a June 24, 2016 letter indicating Leisawitz Heller would not produce Wilton
           documents on grounds of Jeffery assertion of purported attorney-client privilege
           as to Wilton documents [Complaint Ex. 32], although Leisawitz Heller had
           received written waiver by Wilton' s new management of Wilton' s attorney-client
           privilege as to those documents sought.4

           fl92. Thereafter, Jeffery and his counsel Leisawitz Heller continued to withhold
           responsive documents with respect to Wilton for more than a year (until
           Artesanias filed motions for and obtained orders to compel delivery of those
           documents), thereby concealing for more than a year (among other things) each
           and every responsive document evidencing, referencing, commenting upon or
           otherwise relating to the February 15, 2016 letter of intent/offer of Vagabond
           House to purchase Wilton's non-real estate assets for an estimated purchase price
           of$1,232,000.


           fl93. At JefferyJs initial 341 proceedings on August 22, 2016, Jeffery's counsel
           Leisawitz Heller, in the presence of Jeffery, misrepresented on the record (despite
           the February 15, 2016 letter of intent/offer of Vagabond House and related emails
           to purchase Wilton's non-real estate assets for an estimated purchase price of
           $1,232,000) that at the time of the sale of Wilton's non-real estate assets to
           Gordon Brothers, there were "no other suitors" for Wilton. Eden Bucher of
           Leisawitz Heller so misrepresented on the record at that 341 proceeding as
           follows [Tr. 47: I -4] :

           "MS. BUCHER: ... Then North Mills finds Gordon Brothers and says, sell the
           assets to Gordon Brothers. We had no other suitors at that point for the company
           [Wilton] and that's when the sale went through.

           MR. KOTTLER [counsel for the Jeffery Chapter 7 Trustee]: And that's for all of
           the non-real property assets, correct?



    4 Commoc7i.ty Fz//wres rrcd!.#g Comm '# v      We!.#/roz/a, 471 U.S. 343, 351-352 (1985),

    corporation's new management had power to waive attorney-client privilege over
    objection of prior management; A4la/csk!. v. Carp. £i/a /Hs'. Co„ 641 A.2d I (Pa. Commw.
    1994) under Pennsylvania law new management of insolvent corporation has right to
    waive corporate attorney-client privilege over objection of former management; Gz.//J./cr"c7
    v. GercJm./cJ, 71 Fed. R. Evid. Serv. 285, 2006 WL 2642525 at *3 (W.D. Pa. 2006).
    See also Judge Heffley's June 2, 2017 decision in related case, Adv. No.17-197 entitled
    Artesanias Hacienda Real S.A. de C.v. v. North Mill Capital LLC and Leisowitz Heller.
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 10 of 24


            MS. BUCHER: Correct."


            fl94. During March 24, 2017 proceedings in the Bankruptcy Court with respect to
            Jeffery's bankruptcy case, Jeffery's counsel Leisawitz Heller again
            misrepresented on the record that there had been no offer for, and that no one in
            the industry had wanted, Wilton's non-real estate assets other than Gordon
            Brothers. Jeffery's counsel so misrepresented on the record at those Jeffery
            bankruptcy proceedings as follows [March 24, 2018 Tr., Eden Bucher of
            Leisawitz Heller at I 8 :6-15] :

            "There was no buyer coming out of the woodwork to buy this property for more
            than North Mill Capital was - and when I say property I mean business assets ....
            There were huge marketing packages that went out to all of the other people in
            this industry that nobody wanted."

            ||95. Jeffery through his counsel thus, on the one hand, misrepresented during his
            341 proceedings during August 2016 and in the bankruptcy court on March 24,
            2017 that there was no buyer for and nobody in the industry wanted Wilton's non-
            real estate assets other than Gordon Brothers, whilst, on the other hand,
            withholding and concealing from Wilton's new management and creditor
            Artesanias all documents and information evidencing or reflecting Vagabond
            House's letter of intent/offer to purchase Wilton's non-real estate assets for an
            estimated purchase price of $1,232,000 (substantially more than the $725,000
            offered and paid by Gordon Brothers).

            fl96. Jeffery and Leisawitz Heller so knowingly and intentionally withheld and
            concealed documents from Wilton's new management and from judgment
            creditor Artesanias, as Jeffery and Leisawitz Heller sought to withhold and
            conceal evidence of their breach of fiduciary duties and other misconduct in
            failing to deal properly with the Vagabond House offer to purchase Wilton's non-
            real estate assets for an estimated purchase price of $1,232,000; that the Jeffery-
            approved below-market and commercially unreasonable sale of Wilton' s non-real
            estate assets for only $725,000 was substantially less than offered by Vagabond
            House; and that fiduciary Jeffery insisted on and accepted a bribe from North Mill
            of 20% of net proceeds of North Mill foreclosure on and sale of Wilton's real
            estate in consideration for Jeffery's approval of and consent to sale of Wilton's
            non-real estate assets for only $725,000 and payment of all that $725,000 directly
            to North Mill, leaving Wilton without funds or resources to maintain or protect its
            valuable Mt. Joy real estate."

            The Complaint further pleads Jeffery' s post-petition fraudulent concealment and

     other misconduct against Wilton including (among other things), the following [see

     Complaint T|T|103(viii) & (ix),113(viii) & (ix),122 (viii) & (ix)]:




                                               10
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 11 of 24


               "withholding, refusing to provide, and concealing evidence from Wilton, Wilton' s
               new management, and Wilton's creditor Artesanias emails and other documents
               evidencing, relating to and concerning (among other things) (a) the $1,232,000
               offer of Vagabond House to purehase Wilton's non-real estate assets; and a) the
               below-market and commercially unreasonable private sale of Wilton's non-real
               estate assets to Gordon Brothers for only $725,000 and payment of all $725,000
               directly to North Mill, in consideration for which Jeffery received a bribe of 20%
               of net proceeds of foreclosure on and resale of Wilton's Mt. Joy real estate; and

               permitting and not correcting material misrepresentations by Jeffery's counsel on
               the record at Jeffery's 341 proceedings on August 22, 2016 and at Jeffery's March
               24, 2017 bankruptcy proceedings that there was no buyer for and nobody in the
               industry wanted Wilton's non-real estate assets other than Gordon Brothers,
               whilst, on the other hand, knowingly and intentionally withholding and
               concealing from Wilton's new management and creditor Artesanias all documents
               and information known and available to Jeffery evidencing or reflecting
               Vagabond House's letter of intenvoffer to purchase Wilton's non-real estate
               assets for an estimated purchase price of $1,232,000 (substantially more than the
               $725,000 offered and paid by Gordon Brothers)."

               In light of the post-petition misconduet of Jeffery and his agents, Wilton has

     asserted in its Complaint its claims for debtor Jeffery's post-petition breach of fiduciary

     duties, fraud, and fraudulent concealment, not subject to a pre-petition stay.5

               2. The Fraudulent Concealment and Equitable Tolling Doctrines Each ADDlv to
               and Preclude Jefferv's Assertion of a Bar Date or Adversarv Claim Deadline as to
               Matters He and His Counsel Misreoresented to the Court and as to Evidence
               Sought Which Thev Knowinalv and Intentionallv Withheld and Concealed.

               As so alleged in the Complaint, Wilton's fiduciary Jeffery and his counsel

     actively misrepresented to this Court that there had been no offers for Wilton's non-real

     eestate    assets   other   than   the   $725,000    Gordon   Brother   offer,   thereby   actively

     ndsrepresenting receipt of, and withholding and concealing all documents which would

     hhave revealed, Vagabond House's $1232,000 offer for certain of those Wilton non-real


     5 See /# re A4c/o#cr/feo#, 533 B.R. 440, 446-447 (Bankr. M.D. Pa.) [post-petition
     misconduct is not subject to the §362 stay, and so may be asserted in an adversary
     action; no evidence beyond mere allegations was offered by debtor to show creditor was
     engaged in pursuing only pre-petition claim; and thus a dispute of material fact required
     denial of debtor's §362(a) summary judgment motion].



                                                     11
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 12 of 24


     estate assets (Vagabond House's Sl,232,000 offer being approximately $550,000 higher

     than the North Mill-arranged $725,000 offer Wilton's fiduciary Jeffery accepted for

     Wilton and as to which Jeffery demanded and received from North Mill the bribe of 20%

     of net proceeds of North Mill foreclosure on and resale of Wilton' s real estate).

             In short, fiduciary Jeffery and his counsel so misrepresented to this Court through

     the bar date and through the adversary complaint deadline that there was no competing

     offer for Wilton's assets (despite the knowledge of both Jeffery and his counsel that

     Vagabond House had made a $1232,000 offer, approximately $550,000 larger than the

     $725,000 North Mill-arranged offer Jeffery accepted); they further withheld and

     concealed through the bar date and adversary complaint deadline all evidence sought as

     to, and which would have revealed, that mush higher Vagabond House offer; and the

     froudulent concealment and equitable tolling doctrines thus apply and so estop and

     preclude Jeffery from asserting the limitation period of any bar date or adversary

     complamt deadline.

             A. The Fraudulent Concealment Doctrine.

             As described in Bofrus v. Be/oj7; 950 F.2d 919, 926 (3rd Cir. 1991), "fraudulent


     concealment may be either intentional or unintentional," and "need only consist of some

     affirmative and independent act of concealment that would prevent the plaintiff from

      discovering the injury".   Moreover, C/ccare//i. v. Caret; Cc]reac7r.cz# A4lz.#es, I/cl, 757 F.2d


      548, 556 (3rd Cir. 1985), states that "if through fraud or concealment the defendant causes

      the plaintiff to relax vigilance or deviate from the right of inquiry, the defendant is




                                                  12
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 13 of 24


     estopped from invoking the bar of limitation of action". See also ftym#» v. rrzts'/ees a/

     U#ivers'!.ty o/Peny/vcmrd,115 F.Supp. 3d 577, 586 tl=.D. Pa. 2015).6

             8. The Equitable Tolling Doctrine.

             Similarly, in fro/mberg v. .4rmbrecdr, 327 U.S. 392, 397, 66 S. Ct. 582, 585


     (1946), the Supreme Court held the equitable tolling doctrine is read into "every federal

     sstatute of limitations".   Later, the Supreme Court repeated in fro//cz77cJ v. F7orz.calGr, 560

     U.S. 631, 646,130 S. Ct. 2549, 2560 (2010), "it is hombook law that limitations periods

     are customarily subject to equitable tolling", citing yo!/7'!g v. U.S., 535 U.S. 43, 49,122

     S.Ct.1036,152 L.Ed. 2d 79 (2002) (quoting /rw7.n v. Dep/. o/Ire/ercius 4jrclt.rs', 498 U.S.

     89, 95,Ill S. Ct. 453 (1990).           Equitable tolling is appropriate when (among other

     thhings), "a defendant actively misleads a plaintiff with respect to [the] cause of action," or

     "the plaintiff has been prevented from asserting [the] claim as a result of other


     extraordinary circumstances", ftyicit7" v. rrfis/ees, sztprc7, at 587 citing OsAiver v. £evjrty

     FI.sfr6ej#, Sedrci# & Berman, 38 F.3d 1380,1387 (3rd Cir.1994). In yo%ng, s"prc[ at 50,


     the Supreme Court observed that equitable tolling apphes in particular ¥o bankruptcy

     courts, which are courts of equity and apply the rules of equity jurispmdence".

             So applying the equitable tolling doctrine, /# re Ke}+I/o#e Sorp/us A4le/cr/ls, /7cc.,

     452 B.R. 554, 558rf;1 ¢.D. Pa. 2011), noted that "a party should not be permitted to


     profit from its own wrongdoing", and thus held the statute of limitations tolled by

     debtor' s failure to make required disclosures and debtor's misleading misrepresentations

     on which the Chapter 7 trustee was entitled to rely, citing /" re J & D Scz.e"cs, /#c., 335



     6 J# re O.EA4./Erl.e, /#c., 405 B.R. 779, 784-87 (Bankr. W.D. Pa. 2009), fraudulent
     concealment would toll the statute of limitations in adversary action against defendant
     (debtor's president) for fiduciary duty breach, and so his motion to dismiss was denied.


                                                     13
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 14 of 24


     B.R. 791 (M.D. Fl. 2006).7 See a/so /in re Op%5 EclsJ, ££C, 2013 WL 4478914 at *5-6


     (Bank. D. Del. 2013) (equitable tolling applies because debtor did not meet statutory

     obligation to make required disclosures and because bankruptcy trustee was entitled to

     rely on infomation provided by debtor).

            In any event, because resolution of a dispute as to equitable tolling generally

     requires consideration of evidence beyond the pleadings, such tolling is not generally

     amenable to resolution without an evidentiary hearing. B};#w" v. rrwsfees, s'zfprc} at 587:

            "Our Court of Appeals has observed that `because the question whether a

            particular party is eligible for equitable tolling generally requires consideration of
            evidence beyond the pleadings, such tolling is not generally amenable to
            resolution on a Rule 12(b)(6) motion.' /# re Comm2"./}; BaH4 o/jv. ycz., 622 F.3d
            275, 301 -02 (3rd Cir. 2010) (citing decisions from the Courts of Appeals for the
            Ninth and Seventh Circuits)."8

             As described in Wilton's Complaint ["93-95], Jeffery (through his counsel Eden

     Bucher, Esq. of Leisawitz Heller) at his 341           proceedings on August 22, 2015,

     misrepresented there had been no competing offer (and thus no higher Vagabond House

     offer) for Wilton's non-real estate assets; subsequently, North Mill's Senior Vice

      President falsely testified in this court that there had been no competing (and thus no

      higher Vagabond House) offer; and Jeffery through his counsel (again Eden Bucher of




      7 J# re J &D Sc!.eHccs, /#c„ Jd at 797-798, held the time bar for an adversary action was
      tolled because defendant debtor affirmatively concealed his misconduct from the trustee,
      and the trustee was entitled to rely on debtor's representations under oath at a creditor's
      meeting, thereby rendering irrelevant any evaluation of trustee's due diligence.
      Similarly, J# re Levy,185 B.R. 378, 385-86 (S.D. Fla.1995) held the adversary complaint
      deadline was equitably tolled by debtor's failure to make required disclosures, as a
      chapter 7 trustee has "a right to rely" on debtor's statements, and so not time-barred.
      8 Sie also ln re O`E.M./Erie, Inc., supra at 786.. In re Everfresh Beverages, Inc.,Z38 T3.R.
      558, 577 (Bankr. S.D. NY 1999) (whether equitable tolling applies is necessarily a
      factual issue "often not ripe for consideration on a motion to dismiss").


                                                  14
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 15 of 24


     Leisawitz Heller) further repeated and misrepresented in this court that there had been no

     competing (and thus no higher Vagabond House) offer.

             Moreover, Jeffery and his then counsel Leisawitz Heller did not comply with

     Wilton's new management instruction to produce documents. Rather, Leisawitz Heller

     further violated the document Subpoena by withholding and concealing all documentary

     evidence and information as to Vagabond House's mush higher offer.           Indeed, Jeffery

     and Leisawitz Heller did not produce any documents with respect to that higher

     Vagabond House offer until after ordered to do so by Judge Heffley's June 2,            2017

     decision [Complaint |[|[92-96, Request to Take Judicial Notice, Ex. 4].

             Because Jeffery and his counsel so affirmatively misrepresented through the bar

     date and through the adversary complaint deadline that there was no such competing and

     higher Vagabond House offer, and likewise withheld and concealed through the bar date

     and the adversary complaint deadline all evidence and information which would have

     revealed that competing Vagabond House offer, both the fraudulent concealment and

     equitable tolling doctrines preclude Jeffery from now asserting any such bar date or

     adversary complaint deadline.

             C. Jefferv's Chapter 7 Trustee IIas Consented to and Agreed Not to Object`
             Impede or Otherwise Interfere with Wilton's Assertion or Pursuit of the
             Adversarv Claims against Jeffery.

             On September 6, 2018 this Court "ordered" and entered a Stipulation and Consent

      Order of the Jeffery Trustee and the Wilton Trustee in which they agreed (i) to the Wilton

     Trustee's abandonment to Wi[ton of claims against Jeffery, and (ii) to not "make any

      objection or impediment to or otherwise interfere with assertion or pursuit by . . . [debtor

      Wilton] of any of the Abandoned Claims" [Conxplaint fl32, Exhibit 3]. That Stipulation




                                                  15
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 16 of 24


     and Consent Order explicitly defines the "Abandoned Claims" [Claims abandoned by

     Wilton Chapter 7 Trustee to debtor Wilton] as follows:

               "1 .... the Abandoned Claims include (without limitation). . . Claims against Ivan
               Jeffery for breach of fiduciary duty and fraud/fraudulent concealment and related
               causes of action."

               Section 2 of that Court-approved Stipulation and Consent Order then further

     states:

               "The Wilton Trustee and the Jeffery Trustee each irrevocably waive, and neither
               of them will file, submit or otherwise make, any objection or impediment to or
               otherwise interfere with assertion or pursuit by Artesanias or the Debtor [Wilton]
               of any of the Abandoned Claims ,... "

               In fact, Wilton's pursuit of this adversary action may significantly benefit the

     Jeffery bankruptcy estate and the Jeffery Trustee, as:

               (a) this adversary action asserts claims for relief (including without limitation

     compensatory and punitive damages) which could result in additional recoveries from

     Jeffery exceeding recoveries previously sought or that may be otherwise achieved by the

     Jeffery Trustee and Artesanias; and

               (b) Artesanias and Wilton have agreed in the Court-ordered Stipulation and

     Consent Order that net recoveries by Wilton from Jeffery will be applied to reduce

     Artesanias' claims against the Jeffery Chapter 7 Estate, and so leave more funds available

      for the Jeffery Trustee and her counsel [Complaint, Exhibit 3 (§3 of the June 2018

      Stipulation and Consent Order signed and entered by this Court)].

               3. Neither Jefferv nor the Jefferv Chapter 7 Trustee Gave Actual Notice to
               Wilton's Chapter 7 Trustee or to Wilton of the Bar Date or the January 2017
               Adversarv Complaint Deadline.

               Pursuant to 11 U.S.C. §521(a)(I)(A) and Fed. R. Bankr. P 1007(a)(1), the debtor


      is responsible for filing, along with the petition, a list of creditors.



                                                    16
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 17 of 24


            In light of Jeffery's breach of flduciary duties, misrepresentations, fraud,

     fraudulent concealment and other misconduct against Wilton, Wilton was a known

     creditor of Jeffery, and thus Jeffery was required to list Wilton as a creditor. But Jeffery

     did not list Wilton or the Wilton Chapter 7 Trustee as a creditor on his creditor matrix or

     otherwise [Request to Take Judicial Notice, Exhibits 1 and 2].

            Because Jeffery did not list Wilton as a creditor on his creditor matrix or

     otherwise, neither Wilton's Chapter 7 Trustee nor Wilton was given actual notice of the

     bar date,9 and so the bar date does not apply to and camot be asserted by Jeffery against

     Wilton. See Cfoeme/ro# Carp. v. Jo7?es, 72 F.3d 341, 346 (3rd Cir.1995), cerf. c7e73. 517


     U.S.1137 (1996), observing:

            "Known creditors must be provided with actual written          notice of a debtor's
            bankruptcy filing and bar claims date.     Ci.ty a/Ivew york v Ivew york, IV.fJ. &
             f7.ji. Co., 344 U.S. 293, 296, 73 S. Ct. 299, 301, 97 L.Ed. 333 (1953)


             Moreover, Artesanias' counsel (attorney Goldin) was never counsel for the

     Wilton Trustee and so knowledge of Artesanias' counsel cannot be imputed to the Wilton

     Trustee, to whom actual notice of the bar date was required to be given. See So2t/faer#

     Cross Overseas Agencies, 1nc. v. Wah Kwong Shipping Group Ltd., \8\ F.3d 4\0, 426


     (3rd Cir. 1999) holding imputation of knowledge in a 12(b)(6) motion was erroneous,

     where "there is nothing in the pleadings or in the published decisions of any court

      suggesting" a relationship so strong as to justify imputation of knowledge and thus

      imputation should not be assumed in the 12(b)(6) framework.

             Likewise, by reason of Jeffery's continuing post-petition misrepresentations,

      fraud, fraudulent concealment and other misconduct against the Wilton Estate and


      9 Tellingly, Jeffery does not allege or provide any evidence that Wilton's Chapter 7
      Tmstee or Wilton was given notice of the bar date.



                                                  17
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 18 of 24


     Wilton, Jeffery is baned by equitable tolling and fraudulent concealment doctrines from

     asserting the bar date or the January 21, 2017 adversary complaint deadline.

            Thus the bar date and the adversary complaint deadline do not apply to and cannot

     be asserted by Jeffery against Wilton, the victim of Jeffery' s criminal bribery scheme and

     other concealed misconduct [see fh. 2 above].

            4. The Instant Action ls Brought bv and Seeks Relief in the Name of Wilton rnot
            Artesaniasl for Comnensatorv and Punitive Damages and Related Relief.

            Jeffery now improperly seeks to conflate Wilton with Artesanias as if they were

     the same company asserting the same clains in the same amount.           Jeffery's efforts are

     improper as:


            (i) Wilton and Artesanias are not the same company; Artesanias is not even a

     shareholder of Wilton; and Jeffery asserts no grounds for this Court to treat Wilton and

     Artesanias as one and the same.

            (ii) Wilton's claims against Jeffery are not the same as Artesanias' claims against

     Jeffery.     Artesanias, having obtained an April 2016 District Court judgment against

     Jeffery for his breach of his personal guaranty of Wilton obligations, has been pursuing

     its adversary action [17-28-JKF] to have Jeffery denied discharge. In contrast, Wilton's

     instant adversary action against fidueiary Jeffery asserts claims against him for breach of

     fiduciary duty, constructive fraud, and fraud/fraudulent concealment.

                (iii) The relief Wilton seeks is different from the relief Artesanias seeks. On the

     one hand, Artesanias, which already has a judgment against Jeffery for $923,457.87 on

     Jeffery's signed personal guaranty, has been and is now asserting against Jeffery an

     adversary complaint to deny him discharge [17-28-JKF].           On the other hand, Wilton's

     instant adversary complaint now asserts against Jeffery claims for compensatory and


                                                    18
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 19 of 24


     punitive damages owed Wilton as a result of Jeffery's breach of fiduciary duties,

     constructive fraud, and fraud/fraudulent concealment against Wilton.

             5. In anv Event. Neither Wilton's nor Artesanias' Claims Have Been Satisfied.

            To date, Jeffery has not paid a penny to Wilton.

            Artesanias has collected only approximately S150,000 against its more than

     $923,000 judgment and proof of claim against Ivan Jeffery.          Moreover, there is no

     assurance that Artesanias' adversary case to Deny Jeffery Discharge will succeed (Jeffery

     hhas filed an answer denying allegations of that Complaint and that adversary proceeding

     is currently in discovery) or, even if Jeffery is denied discharge, that Artesanias will

     succeed in fully collecting its judgment and other obligations Jeffery owes Artesanias.

             Meanwhile, although Artesanias also has filed an adversary action against North

     Mill and Leisawitz Heller [17-197-JKF] for their aiding and abetting and conspiracy in

     Jeffery's bribery transaction and other misconduct, that action has not yet progressed

     beyond those defendants' motions to dismiss.         There is no assurance that action by

     Artesanias will be successful, or, if successful, as to the amount which may be collected

     there from.

             Similarly, although Wilton recently filed its adversary action against Gordon

     Brothers for fraudulent transfer and aiding and abetting Jeffery's bribery and related

     breaches of fiduciary duties [18-200], Gordon Brothers then filed an answer denying the

     claims; there is no assurance Wilton will succeed in that action against Gordon Brothers;

     and there is no assurance as to the amount (if any) Wilton may collect there from.

             6. Jeffery Further Misstates and Ignores the Significance of Jeffery's Bribe and
             Oner NIsconduct.




                                                     19
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 20 of 24


            Though    Jeffery's   papers   are   filed    as   a   "motion   to   dismiss",   Jeffery's

     Memorandum of Law [Doc. 9 at p. 5 (fn.2)] falsely asserts, without citation or support of

     any kind, that only Gordon Brothers could complete the sale of Wilton's assets in an

     acceptable timeline. That Jeffery assertion is highly improper, as not supported by any

     admissible evidence and in any event belied by Vagabond House emails and Affidavit


     [Complaint rm47-5 I, Exhibits llA-D]. Those Vagabond documents confirm Vagabond

     House could have completed its due diligence and did have the funds to consummate the

     purchase even before the March 7, 2016 date at which Wilton's non-real estate assets

     were purchased by North Mill' s hand-picked liquidator Gordon Brothers.

            Jeffery Memorandum [Doc. 9 at p.5 (fn. 2)] now admits, on the one hand, "A

     higher purchase price than that paid by Gordon Brothers would have been in the best

     interests of Wilton". But, on the other hand, Jeffery ignores that during his negotiations

     with North Mill, Jeffery through his counsel Leisawitz Heller [Complaint rm63-64] :


            (a) admitted the insufficiency of the $725,000 Gordon Brothers purchase price [so
            admitting the $725,000 purchase price was "significantly less than what the
            collection of the AR' s (accounts receivable) and sale of inventory would bring"] ;


            (b) demanded and obtained, "in exchange for his consent" as Wilton's director,
            officer, and fiduciary "to allow the assets to be sold to Gordon Brothers for the
            price of $725,000", that North Mill pay him a bribe of 20% of North Mill's net
            proceeds from foreclosure on and resale of Wilton's real estate; and

            (c) threatened North Mill that, if North Mill failed to pay him that bribe, then
            Jeffery (on behalf of Wilton) "will not consent to the Gordon Brothers
            transaction".

            See for instance Complaint fl64, quoting Complaint Exhibit 19 [the March 2, 2016

     email from Charles Phillips of Leisawitz Heller to North Mill] :

            "64. In the words of that March 2, 2016 email from Leisawitz Heller (counsel for
            insolvent corporation Wilton and fiduciary Jeffery) to North Mill's attorney Jack
            Seitz and carbon copied to Ivan Jeffery [(Complaint) Ex.19]:




                                                     20
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 21 of 24



             "The concept that I discussed with North Mill was that in exchange for the
            Junior Participant and owner's consent [the consent of sole shareholder, sole
            director and officer Jeffery] to allow the assets to be sold to Cordon Bros. for
            the price of $725,000 (which amount Mr. Jeffery believes is significantly less
            than what the collection of the AR's and sale of inventory would bring), there
            had to be some upside for the Junior participant [Jeffery] ..... the  remaining
            proceeds [from sale of the Wilton real estate] would be paid 80% to NM and 20%
            to the Junior Participant [Jeffery].
            ...If North Mill insists on changing the deal, then the Borrower [Wilton] will
            not consent to the Cordon Brothers transaction." [emphasis added]

             7. Recusal of Judge Fehling.

             On July 18, 2017 Judge Fehling recused himself from hearing plaintiff judgment

     creditor Artesanias' pending adversary action against Jeffery [Adv. Proc. 17-28] to deny

     Jeffery discharge of (among other things) the federal District Court's April 2016

     Judgment for $923,457.87 against Jeffery. [That Recusal Order is Exhibit 7 to Wilton's

     Request to Take Judicial Notice] .

             Judge Fehling's Recusal Order cited as grounds for his recusal his "long-standing

     relationship with many of the lawyers" in the Leisawitz Heller law firm (Jeffery's

     counsel in this action); "the context in this case of Leisawitz being a party in Adv. Proc.

      \7-197" lend+led Artesanias Hacienda Real S.A. de C.V. v. North Mill Capital LLC and

     feJ.sowi./z fJc//cr]; and his "understanding that many of the facts and issues in Adv. Proc.

      17-197 are also critical in the adjudication of Adv. Proc.17-28, which therefore leads to,

     at least, administrative consolidation for discovery and trial purposes".

             Meanwhile, Leisawitz Heller continues to be (i) counsel for defendant debtor

      Jeffery in the instant action and in related action Adv.         17-28 [entitled 4rJes'a"I.crs

      fJacl.encJa jtecl/ S.£4. de C. y. v. Jvon Jejj7er)/] currently before Bankruptcy Judge Jean K.

      Fitzsimon and (ii) a defendant in related case, Adv. Proc.17-197 [,4r/eso#!.os fJcrc[.e77cJo




                                                     21
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 22 of 24


     Real S.A. de C.V. v. North Mill Capital, LLC and Leisc[witz Heller| drso oumerltly before

     Judge Jean K. Fitzsimon.

              Each of those actions before Judge Fitzsimon [Adv. 17-28 and Adv. Proc. 17-

     197] and the instant action share and involve common issues of material fact and law --

     including without limitation common issues of fact and law as to (among other things):

              (i) fiduciary duties owed to insolvent Pennsylvania corporation Wilton and to

     Wilton' s creditors by Wilton' s sole shareholder, sole director, and officer Jeffery;


              (ii) the February 15, 2016 offer of Vagabond House to purchase non-real estate

     assets of Wilton for an estimated purchase price of $1,232,000;


              (iii) the below-market and commercially unreasonable March 7, 2016 sale of all

     Wilton's non-real estate assets to North Mill's hand-picked liquidator Gordon Brothers

     for only $725,000 (rather than $ 1,232,000 offered by Vagabond House);


              (iv) payment of all $725,000 by Gordon Brothers directly to North Mill leaving

     Wilton without funds or resources to maintaln or protect Wilton's valuable Mt. Joy real

     estate (which had been appraised as having an "as is" fair market value of $895,000);

              (v) negotiation, execution, and effectuation of the concurrent March 7, 2016

     agreement by which Jeffery was bribed to approve the below-market and commercially

     un-easonable sale of Wilton's assets to Gordon Brothers and the payment of all proceeds

      directly to North Mill, leaving Wilton without funds or resources to maintain or protect

      its real estate;


              (vi) North Mill's ensuing confession of inflated and collusive judgments against

      Wilton which Wilton's fiduciary Jeffery and Leisawitz Heller (then counsel for both

      Wilton and Wilton's fiduciary Jeffery) encouraged and did not oppose, as Jeffery sought




                                                  22
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 23 of 24


     to obtain the benefit of his bribe, namely 20% of net proceeds of North Mill foreclosure

     on and resale of Wilton's valuable real estate;

            (vii) misrepresentations by Leisawitz Heller, then acting as counsel for Jeffery in

     Jeffery's bankruptcy proceedings, that there had been no offer for Wilton's non-real

     estate assets other than the $725,000 Gordon Brothers offer, and their withholding and

     concealment of all documents or information which would have revealed the Sl,232,000

     Vagabond House offer for certain of Wilton's non-real estate assets (approximately

     $550,000 more than the price paid by Gordon Brothers to North Mill in the transaction in

     which fiduciary Jeffery was bribed as described above); and

            (viii) application of the anti-bribery criminal statutes of Pennsylvania [18

     Pa.C.S.A. §4108(a)] and federal [18 U.S.C. §1952] to the bribe demanded and received

     by Jeffery, and related breaches of fiduciary duty, fraud, and fraudulent concealment and

     other misconduct of Jeffery, which Leisawitz Heller, North Mill, and Gordon Brothers

     aided and abetted and in which each of them co-conspired.

             Moreover, Leisawitz Heller attorneys are key witnesses who will be required to

     testify against Jeffery in the instant and other actions against Jeffery, including (without

     limitation) as to their misrepresentations on the record at Jeffery's 341 proceedings on

     August 22, 2018 [Complaint ||93 citing Tr. (Eden Bucher) at 47:1-12] and at the March

     24, 2017 hearing in this Court [Complaint ||94 citing Tr. (Eden Bucher) at 18:6-15].

      Likewise, Leisawitz Heller attorneys will be required to testify as to their withholding

      and concealment of documents -- required to be but not, produced prior to the bar date

      and the adversary complaint deadline in Jeffery's bankruptcy proceedings -which, if

      timely produced, would have revealed Vagabond House made, and Jeffery and Leisawitz




                                                   23
  Case 18-00212-ref Doc 10-1 Filed 11/13/18 Entered 11/13/18 10:18:00 Desc
Memorandum of Law of Plaintiff in Opposition to De3fendant Debtors Motion Page 24 of 24


     Heller were aware of, Vagabond House's February 15, 2016 offer to purchase certain of

     Wilton non-real estate assets for Sl,232,000 (approximately $550,000 more than the

     $725,000 actually paid on March 7, 2016 by Gordon Brothers in the transaction in which

     Jeffery through Leisawitz Heller demanded and Jeffery received the concurrent North

     Mill bribe) [see fu. 2 above].


                                             CONCLUSION.

            WHEREFORE, plaintiff Wilton respectfully requests that this Honorable Court

     deny defendant debtor Jeffery's improvident Motion to Dismiss and transfer and re-

     assign this adversary case to Judge Fitzsimon.

     Dated: November 12, 2018


                                      Respectfully Submitted

                                      /s/John R.K. Solt
                                      JOIIN R. K. SOLT, ESQ.
                                      2045 Westgate Dr., Suite 4048,
                                      Bethlehem, PA 18017
                                      Tel: 610-865-2465 Fax: 610-691-2018
                                      Email:jsolt.soltlaw@rcn.com
                                      Attorney i or Plaintif f wilton Armetale ,1nc. aha WAPITA,



                                      ;:,cBan L Goid]nes
                                      BARRY L. GOLDIN, ESQ.
                                      3744 Barrington Drive, Allentown, PA 18104-1759
                                      Tel: 610-336-6680 Fax: 610-336-6678
                                      Email: barrygoldin@earthlink.net
                                      Attorney for Plaintiff Willon Armetale, Inc. aha WAPITA,
                                      Inc.




     HAC81030. I OPPMIJDM




                                                   24
